Citation Nr: 1440399	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to April 16, 2010, for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  

After the supplemental statement of the case (SSOC) was issued in June 2012, additional VA treatment records and examination reports were added to the record without AOJ consideration or the Veteran's waiver of such.  However, the records received have no bearing on the effective date claim at issue (they document treatment for ischemic heart disease, but contain no information pertaining to the assignment of an effective date for the grant of service connection).  Therefore, the Board can proceed without seeking waiver of AOJ initial review of such evidence.  38 C.F.R. § 20.1304.


FINDING OF FACT

The first communication from the Veteran expressing an intent to file a claim of service connection for ischemic heart disease was received on April 16, 2010.


CONCLUSION OF LAW

An effective date prior to April 16, 2010, is not warranted for the award of service connection for ischemic heart disease.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2012 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award, and a June 2012 supplemental SOC readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the matter at hand has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the April 2013 Board hearing focused on the matter of the effective date for the grant of service connection for ischemic heart disease.  The testimony elicited and presented focused on what is necessary to establish an earlier effective date for an award of service connection.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claim.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2).  

The record reflects that the Veteran served in the Republic of Vietnam and has ischemic heart disease (coronary artery disease (CAD)).  Accordingly, he is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  Under 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of separation from active service.  As the Veteran was not diagnosed with ischemic heart disease until January 2003 (more than a year after his service separation) paragraph (c)(3) is not applicable to this discussion.

On April 16, 2010, the Veteran submitted a "problem list", including CAD, that was created by a VA medical center (VAMC); the RO has construed the submission as a claim for service connection.  As he filed a claim for ischemic heart disease between May 3, 1989, and August 31, 2010, the provisions of 38 C.F.R. § 3.816 apply.  

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  

The Veteran asserts he is entitled to an earlier effective date because he was diagnosed with ischemic heart disease in January 2003 or, alternatively, because he filed an informal claim through his VA treatment providers when he began seeking treatment there in July 2005.  

Private treatment records show the Veteran had ischemic heart disease diagnosed in January 2003.  

The Veteran's VA treatment records show he began receiving VA treatment in July 2005.  His VA initial examination report shows he had CAD diagnosed.  The records show he has been treated for CAD continuously since.  

A December 2005 primary care physician assistant's note shows that the Veteran complained of pain relating to a service-connected thigh injury.  The assessment was left thigh pain and CAD.  Just below the diagnosis section of the report it was noted that "[the Veteran] was given the [RO] office number to contact them for C&P exam information."  

As was noted, on April 16, 2010 the Veteran submitted a VAMC "problem list" that included CAD.  He filed an informal claim of service connection for CAD in May 2010.  

In his August 2011 notice of disagreement, the Veteran asserted that he is entitled to a January 2003 (when he was first treated for CAD) effective date, because ischemic heart disease was not yet a presumptive disease under 38 C.F.R. § 3.309(e), and he could not have known to file a claim for service connection at that time.  He also asserted he was entitled to an earlier effective date because his VA treatment providers were aware of his CAD when he began seeking VA treatment in 2005.  He reiterated the same arguments in his March 2012 substantive appeal.

At the April 2013 videoconference hearing, the Veteran again asserted he was entitled to an effective date in January 2003, when he was first treated for his CAD, or, alternatively in July 2005, when he first sought VA treatment.  His representative argued his VA treatment records could show he intended to file an informal claim of service connection for ischemic heart disease prior to April 16, 2010.  The Veteran testified that he had not intended to file a claim of service connection for ischemic heart disease prior to April 16, 2010, as ischemic heart disease was not an Agent Orange presumptive disease under 38 C.F.R. § 3.309(e) until then.   

The critical question in this matter is when the Veteran first filed a claim seeking service connection for ischemic heart disease.  

A close review of the record shows the first communication from the Veteran to VA (seeking service connection for ischemic heart disease) was received April 16, 2010.  VA treatment records show he began seeking VA treatment, including for CAD, in July 2005.  However, the records of such treatment (even if CAD related to Agent Orange exposure had been diagnosed) do not qualify as an informal claim for service connection, as they do not identify service connection for ischemic heart disease as a benefit sought.  As is indicated above, the effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  The Board recognizes that the VA physician assistant referred him to the RO to request an examination, but there is no indication that the physician's assistant or the Veteran related his CAD to service at that time.  Rather, it appears he was referring the Veteran for an increased rating examination for his thigh injury.  Notably, during the April 2013 hearing, the Veteran acknowledged that he did not intend to file a claim of service connection for ischemic heart disease prior to April 16, 2010.  Because he is not shown to have filed a formal or informal application for service connection for ischemic heart disease prior to April 16, 2010, VA is precluded from granting an effective date for the award of service connection for ischemic heart disease prior to that date.  

In light of the foregoing, the claim for an earlier effective date for the grant of service connection for ischemic heart disease must be denied because the RO has already assigned the earliest possible effective date provided by law given the undisputed facts in this case.  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to April 16, 2010, for the award of service connection for ischemic heart disease is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


